Citation Nr: 1028494	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active duty 
from February 1955 to October 1956.  The case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Baltimore, Maryland Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2008 a hearing was 
held before RO personnel, and in January 2010 a Central Office 
hearing was held before the undersigned.  Transcripts of the 
hearings are associated with the claims files.  

In September 2004 the appellant withdrew a claim of service 
connection for the cause of the Veteran's death; accordingly, the 
Board will not address that issue herein.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.


REMAND

A review of the evidence found that further evidentiary 
development is necessary in this case.  The available evidence 
indicates that there are pertinent treatment records which have 
not been associated with the claims folders.  The Board notes 
that development for the private treatment records will require 
the appellant's cooperation.  [In this regard it is 
noteworthy that a governing regulation provides that where 
evidence requested in connection with a claim for VA 
benefits (to include as pertinent here records/releases 
for records of private treatment) is not received with a 
year of the request, the claim is to be considered 
abandoned.  38 C.F.R. § 3.158(a).]

Further, given that a medical opinion recently associated with 
the claims folder states that that there is a "'reasonable 
doubt' regarding the quality and appropriateness of [the 
Veteran's] care at the VA hospital" as "even a simple rectal 
exam should have given clear evidence of a serious problem and 
should have led to appropriate evaluation that may well have 
prevented bowel obstruction, perforation, extensive local and 
metastatic disease, and his subsequent death", a supplemental 
medical opinion which addresses this opinion, including its 
reference to a "family history of colon cancer" (which was not 
identified in the evidence currently contained in the claims 
folders) is necessary.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA treatment 
records including:
a.	Outpatient treatment records from the 
Washington VA Medical Center (MC) 
dated from May through December 2002, 
including an emergency room visit on 
December 28, 2002; and
b.	Inpatient treatment records from the 
Washington VAMC dated from December 
2002 through July 2003.

2.	After obtaining any necessary 
authorization from the appellant, develop 
for pertinent treatment records of the 
Veteran's colon cancer from April to July 
2003 from:
a.	Dr. Jonathan McCone, Jr., M.D., 
8109 Hinson Farm Road, Suite 515, 
Alexandria, VA  22306; and
b.	Mount Vernon Hospital, Alexandria, 
Virginia; and
c.	David J. Haidak, M.D., Oncology-
Hematology Associates, P.A., 8926 
Woodyard Rd., Suite 201, Clinton, 
MD  20735; and
d.	Catherine L. Salem, M.D., 7501 
Surratts Road, Room 108, Clinton, 
MD  20735; and
e.	Mary Helen Hill, M.D., 8101 Hinson 
Farm Rd., Suite 301, Alexandria, 
VA  22306.

3.  The Veteran's claims files should 
thereafter be forwarded to the VA physician 
who provided a medical opinion in this case 
in January 2006 for review and an addendum 
opinion to the January 2006 medical opinion.  
He is requested to address the May 2010 
medical opinion of Dr. Jonathan McCone, Jr., 
including the reference to a "family history 
of colon cancer" and Dr. McCone's opinion 
that, if VA medical providers had performed 
"a simple rectal exam [that]. . . should 
have led to an appropriate evaluation that 
may well have prevented . . . [the Veteran's] 
death."  The opinion must be accompanied by 
a complete explanation of rationale.  If that 
physician is unavailable, the RO should 
forward the file to another appropriate 
physician for review and the opinion sought, 
as specified above.
4.	Then re-adjudicate the claim.  If it 
remains denied, issue an appropriate 
supplemental statement of the case and afford 
the appellant and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

